United States Department of Labor
Employees’ Compensation Appeals Board

)
)
C.S., Appellant
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Leavenworth, KS, Employer
___________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1409
Issued: December 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 14, 2017 appellant filed a timely appeal from an April 4, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish carpal tunnel
syndrome (CTS) causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On May 20, 2016 appellant, then a 58-year-old medical administration officer, filed an
occupational disease claim (Form CA-2) alleging that she sustained CTS while in the performance
of duty.3 She explained that her job duties had changed such that they now required constant
keying, causing pain in her arms and hands and numbness and tingling bilaterally. Appellant noted
that CTS was diagnosed on April 18, 2016, which was confirmed by a surgeon on May 5, 2016.
She indicated that she first became aware of her claimed condition and its relation to her federal
employment on February 18, 2016. Appellant did not stop work. The employing establishment
noted that they were unaware of the cause of her injury, and when it was first reported.
By development letter dated June 20, 2016, OWCP informed appellant of the type of
factual and medical evidence needed to support her claim and requested that she submit such
evidence within 30 days. It asked her to describe in detail the keyboarding activities she believed
contributed to her condition and to describe all duties which required exertion or repeated
movement of the hand or wrist.
By separate letter of even date, OWCP requested that the employing establishment provide
additional details regarding appellant’s job duties.
In a May 5, 2016 report, Dr. Michael Lowry, a neurosurgeon, noted that appellant had hand
pain for years which gradually worsened until two years ago when it got to its current level of
severity. He indicated that the pain in her hands awakened her frequently at night. Dr. Lowry also
noted that appellant had EMG and nerve conduction velocity (NCV) tests performed in 2005 at
which time she was advised that she had CTS. He explained that Dr. Fariz Habib, a neurologist,

3
OWCP assigned the present claim OWCP File No. xxxxxx699. Appellant had a prior occupational disease claim
beginning April 5, 2000, which OWCP accepted for bilateral CTS under File No. xxxxxx245. That case was
administratively closed on November 30, 2011, because OWCP received no medical reports since May 22, 2009, and
an electromyography (EMG) study dated April 20, 2009, revealed no evidence of entrapment neuropathy, peripheral
neuropathy, brachial plexopathy, cervical radiculopathy, or myopathy. Appellant also has a June 9, 1998 traumatic
injury claim accepted under OWCP File No. xxxxxx010 for neck strain (resolved July 10, 1998), lumbar sprain
(resolved July 10, 1998), aggravation of degenerative osteoarthritis of left shoulder, left shoulder impingement
syndrome, and aseptic necrosis of the head of homers. OWCP noted that she had multiple left shoulder surgeries,
most recently a January 12, 2017 left shoulder arthroscopy for which OWCP paid temporary total disability under
claim File No. xxxxxx010. On February 17, 2015 appellant filed a notice of recurrence (Form CA-2a), claiming a
recurrence of disability due to the bilateral CTS under OWCP File No. xxxxxx245. She alleged continual pain,
tingling and numbness in both hands, and pain in her arms, which had been present since April 5, 2000. OWCP denied
that claim on June 10, 2015, and a representative of OWCP’s Branch of Hearings and Review affirmed that denial by
decision dated April 26, 2016. On October 11, 2016 appellant filed another Form CA-2a claiming a recurrence of
disability on February 18, 2016 due to the bilateral CTS under OWCP File No. xxxxxx245. By decision dated
February 14, 2017, OWCP denied the recurrence claim as the medical evidence of record was insufficient to establish
a material worsening of the accepted condition due to the original injury.

2

performed a recent EMG study on February 26, 2016 and found it to be normal. Dr. Lowry
diagnosed CTS.
An x-ray of the cervical spine dated May 5, 2016, read by Dr. Earl Maes, a diagnostic
radiologist, revealed no acute fracture or subluxation.
Dr. Matthew Nadler, a Board-certified anesthesiologist, provided reports dated May 5 and
June 2 and 30, 2016. He diagnosed bilateral CTS and cervical radiculopathy. Dr. Nadler noted
that this cervical pain was a recurring problem. In each of the reports, he noted that the pain was
aching, dull, and sharp, and more severe and frequent, and qualitatively, rated as moderate.
Dr. Nadler indicated that functional impairment was moderate and only interfered with some daily
activities although mobility was worse. In his June 30, 2016 note, he indicated that appellant
related that her original claim was in April 2000 and was closed. Dr. Nadler advised that the injury
occurred over time with repetitive stress injury and that she was first diagnosed with CTS in 2000.
Progress notes from January 2016 while partly illegible, mentioned CTS and suggested that it was
ongoing for 16 years.
A July 20, 2016 EMG study examination performed by Dr. John Sands, a Board-certified
neurologist, was normal and revealed no electrodiagnostic evidence of nerve entrapment
syndrome, including CTS, affecting the bilateral upper extremities.
In a letter dated July 11, 2016, A.M., a human resources specialist, provided a response
from the employing establishment. She noted that the employing establishment provided a
June 29, 2016 e-mail response to OWCP questionnaire. The employing establishment indicated
that appellant had stated that she had a 2004 claim that was improperly closed. However, it noted
that they had not heard her talk about or show signs of CTS since being assigned a new supervisor.
The employing establishment noted that appellant mentioned braces, but her supervisor had never
seen her wear them. Additionally, appellant had a desk that was specially made for her, but the
employing establishment was unsure whether the desk resolved her symptoms from 2004. The
employing establishment also provided a position description.
By decision dated August 8, 2016, OWCP denied appellant’s claim, finding that she had
not established that the alleged employment factors occurred as described. It noted that she had
not responded to the June 20, 2016 development letter. Furthermore, appellant did not submit any
medical evidence containing a CTS diagnosis confirmed by objective diagnostic testing in
conjunction with her work duties. OWCP explained that, while Drs. Nadler and Lowry diagnosed
CTS, they did not indicate whether it was unilateral or bilateral, and the diagnostic testing did not
confirm such a diagnosis.
In an August 3, 2016 letter, appellant explained that she had an approved claim for CTS in
2009 which was closed, but that her hand and arm condition had worsened through the years. She
noted that several months ago she was moved to a different location without her ergonomic
furniture. Appellant noted that her furniture was not moved even though she had explained that it
was specifically for some of her work conditions. She stated that, since the move she had to sit in
her chair at a strange angle, her keyboard tray was not where it should be, and her computers were
at a bad angle. Appellant noted that all of this caused her issues with her work-related injuries
flaring up and a great deal of pain.

3

OWCP also received an April 28, 2005 report from Dr. Howard Waldman, Board-certified
in physical medicine and rehabilitation, which noted that appellant’s current problems were
uncontrolled bilateral CTS and cervical radiculopathy. Dr. Waldman found that she had normal
bilateral upper extremity EMG and NCV studies. He explained that “[t]here were no findings of
entrapment or peripheral neuropathy, myopathy, brachial plexopathy, or cervical radiculopathy.”
Dr. Waldman opined that appellant “may have a ‘repetitive strain’ type syndrome.”
On August 18, 2016 appellant requested reconsideration. She referenced her prior claims
and noted that she received office furniture after 2009 that was ergonomically correct and her
computer and keyboard was set into position so that there was less stress on her arms and hands.
However, appellant explained that she was moved to another office a few years ago and she was
not allowed to take the furniture with her. She indicated that, without an ergonomic office, and
after working long hours, she began to have issues with her hands, arms, back, neck, knees,
shoulders, arms, and hands.
Appellant sought treatment from a physician, but was advised that her claim under OWCP
File No. xxxxxx245 was administratively closed.
She filed a recurrence claim on
October 11, 2016. Appellant noted, since April 5, 2000, she was seen for tendinitis, cumulative
injury syndrome, or over-used syndrome, bilateral elbow lateral epicondylitis greater than medial
epicondylitis bilateral wrist first dorsal compartment tendinitis, left thumb carpometacarpal joint
degeneration joint disease and right hand long, ring and small fingers probable flexor tenosynovitis
(for which she had injections). She also noted that all of her physicians, including Dr. Naylor, had
addressed her bilateral CTS and opined that it was work related.
OWCP received a July 28, 2016 report from Dr. Nadler noted his prior history and advised
that he was awaiting reports from Dr. Habib regarding the most recent EMG studies of the upper
extremities. Dr. Nadler noted treating appellant since 2004 and that was seen by other treating
physicians in the past. He further noted that she had neck and shoulder pain that was not
specifically mentioned two weeks ago at the time of the most recent evaluation. Dr. Nadler noted
that he referred appellant to Dr. Lowry for her CTS with associate findings of positive bilateral
Tinel’s sign.
OWCP also received a September 16, 2016 x-ray, read by Dr. Maes, which revealed mild
degenerative changes of the left shoulder without acute fracture or dislocation.
In a September 16, 2016 report, Dr. James K. Brannon, a Board-certified orthopedic
surgeon, reviewed the September 16, 2016 x-ray and explained that appellant had subacromial
impingement of the left shoulder. He advised that she presented to the clinic complaining of left
shoulder pain after a recent relocation at work. Dr. Brannon determined that appellant had joint
preservation of the left shoulder in January 2010 and did very well thereafter, but reportedly fell.
He noted that he had not evaluated her for several years. Dr. Brannon explained that appellant
reported today with the inability to raise her arm over her head. He reported that the pain was
constant and appeared to be remaining the same and not improving. Dr. Brannon noted that
appellant did not share a specific inciting event or (trauma) that resulted in her current complaint.
He also noted that she indicated that she related that she had been removed from “an area wherein
[appellant] used ergonomic furniture to using items that are not ergonomic.”

4

Appellant, through counsel, requested a telephonic hearing, which was held before an
OWCP hearing representative on March 1, 2017. During the hearing, counsel requested that her
claim be consolidated with her earlier CTS claim to avoid confusion. He argued that they involve
the same exposure, which has been denied as a recurrence in case OWCP File No. xxxxxx245 and
denied as a new claim under this case. Appellant testified that she moved to a new building in the
fall of 2015, without her ergonomic furniture or equipment. She testified that six months later she
began to experience arm pain and tingling in her hands, and sought treatment in February 2016.
Appellant testified that, in January 12, 2017, she underwent shoulder surgery, performed by
Dr. Brannon. When asked to describe her work duties, she testified that she reviews e-mail, and
receives between 100 to 300 e-mails per day in Outlook and 400 to 600 in Vista. Appellant
testified that she makes rounds to check which employees are present, but most of her day is spent
preparing reports while working at a terminal, using a mouse and keyboard. She testified that she
spends a couple of hours each day using her hands and thumb to scroll up and down. Appellant
testified that in an eight-hour shift she is working at her desk in front of a computer terminal at
least six hours per day.
OWCP received a March 15, 2017 letter from Dr. Habib advising that appellant had
reached maximum medical improvement (MMI).
By decision dated April 4, 2017, OWCP’s hearing representative affirmed the August 8,
2016 decision. She found that the evidence of record was sufficient to establish that appellant
reviewed e-mail and worked at a computer terminal for up to six hours per day, and that the
ergonomic equipment and furniture appellant was previously provided was removed. However, it
did not provide sufficient medical rationale explaining how the work or why factors resulted in the
CTS, left shoulder impingement, and cervical radiculopathy. Regarding the left shoulder
condition, OWCP’s hearing representative explained that OWCP already paid temporary total
disability for the left shoulder surgery under claim File No. xxxxxx010.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the employment factors
4

Joe D. Cameron, 41 ECAB 153, 156-57 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

5

identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is causally
related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified by
the claimant.6
ANALYSIS
The Board finds that appellant has not established that her CTS was causally related to the
accepted factors of her federal employment.
The medical evidence of record does not provide sufficient medical rationale explaining
how the accepted factors of appellant’s federal employment resulted in the CTS, left shoulder
impingement and cervical radiculopathy. This is especially important as there is a record of
preexisting conditions.7 With regard to appellant’s previous CTS claim, the claim was
administratively closed in November 30, 2011, because no new medical reports were received
since 2009 and her EMG from April 20, 2009, revealed no evidence of entrapment neuropathy,
peripheral neuropathy, brachial plexopathy, cervical radiculopathy, or myopathy. Furthermore, in
the present claim, the record contains an EMG study dated July 20, 2016, read by Dr. Sands, who
determined that the upper extremities were normal and revealed no evidence of entrapment
syndrome or CTS affecting the bilateral upper extremities.
While Dr. Nadler’s reports diagnose CTS, he did not explain how appellant’s activities at
work, such as reviewing e-mails and working at a computer terminal for up to six hours per day
without her ergonomic equipment caused these conditions or how he arrived at the diagnosis. It
is especially important for him to explain how he arrived at his opinion in light of the July 20, 2016
EMG study, which was normal. It is well established that medical reports must be based on a
complete and accurate factual and medical background and medical opinions based on an
incomplete or inaccurate history are of little probative value.8
Likewise, while Dr. Lowry diagnosed CTS, he failed to explain how he arrived at his
diagnosis of CTS, in light of a normal EMG on February 26, 2016 and again on July 20, 2016,
when the EMG scan was normal.9 OWCP received a July 28, 2016 report from Dr. Nadler, who
6

Id.

7

See supra note 3.

8

Douglas M. McQuaid, 52 ECAB 382, 383 (2001).

9

Id.

6

noted his prior history and advised that he was awaiting the most recent EMG studies of the upper
extremities. Dr. Nadler noted that he referred appellant to Dr. Lowry for her CTS with associate
findings of positive bilateral Tinel’s sign. However, because he did not provide any diagnosis or
opinion, these reports are of no probative value.10
In a September 16, 2016 report, Dr. Brannon, diagnosed a subacromial impingement of the
left shoulder. While he noted that appellant’s left shoulder pain began after her relocation at work,
he did not provide an opinion as to the cause of her condition such that his report is of no probative
value.11 Additionally, the Board has held that the mere fact that her symptoms arise during a period
of employment or produce symptoms revelatory of an underlying condition does not establish
causal relationship between the diagnosed condition and the accepted employment factors.12
Neither the fact that the condition became apparent during a period of employment, nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.13 For these reasons this report of Dr. Brannon is of no probative
value.
The March 15, 2017 letter from Dr. Habib merely reported that appellant reached MMI and
did not provide an opinion on causal relationship. Thus, this report is also of no probative value.14
OWCP received reports of diagnostic studies including an x-ray of the cervical spine dated
May 5, 2016, read by Dr. Maes, which revealed no acute fracture or subluxation. It also received
a July 20, 2016 EMG study examination, performed by Dr. Sands which was normal and revealed
no electrodiagnostic evidence of nerve entrapment syndrome, including CTS, affecting the
bilateral upper extremities. Furthermore, OWCP received a September 16, 2016 x-ray, read by
Dr. Maes, which revealed mild degenerative changes of the left shoulder without acute fracture or
dislocation. Diagnostic studies lack probative value as they do not address whether the
employment incident caused any of the diagnosed conditions.15
Appellant did not provide any reports from a physician with medical reasoning or rationale
explaining how or why her work activities as a medical administration officer caused her
diagnosed CTS condition.16
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated her hand/wrist condition, especially in light of the normal EMG, she has not
10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

Id.

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Id.

14

Supra note 11.

15

See J.S., Docket No. 17-1039 (issued October 6, 2017).

16
See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).

7

met her burden of proof to establish a medical condition causally related to factors of her
employment.
On appeal, counsel argues that appellant already had an accepted claim for CTS. The
Board notes that, while she had a prior accepted claim for CTS, that claim was administratively
closed in November 30, 2011, for the reasons previously noted. As explained above, the evidence
in the present claim is insufficient to establish causal relationship between appellant’s CTS and
the accepted factors of her federal employment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish CTS causally
related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 21, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

